Case: 7:21-cv-00019-REW-EBA Doc #: 1 Filed: 03/17/21 Page: 1 of 10 - Page ID#: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                               (PIKEVILLE DIVISION)



MICHAEL ASH                                                         PLAINTIFF
35 Lone Oak Lane
Tram, Kentucky 41663


                                                  Case No. - - - - - - -
v.
                                                  Judge_ _ _ _ _ _ _ __




EQUIFAX INFORMATION SERVICES, LLC                                 DEFENDANTS
1550 Peachtree Street, N.W.
Atlanta, Georgia 30309

       SERVE:         CSC-Lawyers Incorporating Service Co.
                      421 W. Main Street
                      Frankfort, Kentucky 40601
                      (BY CERTIFIED MAIL)


AND

TRANS UNION, LLC
555 W. Adams Street
Chicago, Illinois 60661

       SERVE:         The Prentice Hall Corporation System
                      421 West Main Street
                      Frankfort, Kentucky 40601
                      (BY CERTIFIED MAIL)


AND

EXPERIAN INFORMATION SOLUTIONS, INC.
47 5 Anton Boulevard
Costa Mesa, California 92626
Case: 7:21-cv-00019-REW-EBA Doc #: 1 Filed: 03/17/21 Page: 2 of 10 - Page ID#: 2




       SERVE:          CT Corporation System
                       306 W. Main Street, Suite 512
                       Frankfort, Kentucky 40601
                       (BY CERTIFIED MAIL)

                                            ** ** ** **
                                    VERIFIED COMPLAINT

       Comes the Plaintiff, Michael Ash, by counsel, and for his Verified Complaint against the

Defendants, Equifax Information Services, LLC ("Equifax"), Trans Union, LLC ("Trans Union"),

and Experian Information Solutions, Inc. ("Experian") states as follows:

                               I. PRELIMINARY STATEMENT

        1.    This is an action for violation of the Fair Credit Reporting Act ("FCRA"), 15 U.S.C.

§ 1681 et seq. arising out of Defendants' failure to investigate Plaintiffs credit reporting disputes;

the Defendants' false reporting of multiple repossessions on the same vehicle and monthly

payment amounts and terms on Plaintiffs Equifax, Experian, and Trans Union credit reports; and

Defendants' failure to correct the false reporting on Plaintiffs credit reports.

                                           II. PARTIES

       2.     Plaintiff, Michael Ash, is currently and was at all relevant times a citizen of the

Commonwealth of Kentucky, residing at 35 Lone Oak Lane, Tram, Kentucky 41663.

       3.     Plaintiff is a "consumer" as that term is defined by the FCRA, 15 U.S.C. §1681a(c).

       4.     Defendant, Equifax, is a corporation organized under the laws of the State of

Georgia and doing business in the Commonwealth of Kentucky, with its principal place of business

located at 1550 Peachtree Street, N.W., Atlanta, Georgia 30309.

       5.     Equifax is a "consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis" as that term is defined by the FCRA, 15 U.S.C. § 1681a(o).

       6.     Equifax is regularly engaged in the business of assembling, evaluating, and



                                                  2
Case: 7:21-cv-00019-REW-EBA Doc #: 1 Filed: 03/17/21 Page: 3 of 10 - Page ID#: 3




dispensing information concerning consumers for the purpose of furnishing "consumer reports,"

as that term is defined at 15 U.S.C. §168la(d), to third parties.

       7.     Defendant, Trans Union, is a limited liability corporation organized under the laws

of the State of Illinois and doing business in the Commonwealth of Kentucky, with its principal

place of business located at 555 West Adams Street, Chicago, Illinois 60661.

       8.      Trans Union is a "consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis" as that term is defined by the FCRA, 15 U.S.C. §1681a(o).

       9.      Trans Union is regularly engaged in the business of assembling, evaluating and

dispensing information concerning consumers for the purpose of furnishing "consumer reports,"

as that term is defined at 15 U.S.C. §1681a(d), to third parties.

        10.    Defendant, Experian, is a corporation organized under the laws of the State of

California and doing business in the Commonwealth of Kentucky, with its principal place of

business located at 475 Anton Boulevard, Costa Mesa, California 92626.

        11.    Experian is a "consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis" as that term is defined by the FCRA, 15 U.S.C. §1681a(o).

       12.     Experian is regularly engaged in the business of assembling, evaluating and

dispensing information concerning consumers for the purpose of furnishing "consumer reports,"

as that term is defined at 15 U.S.C. §1681a(d), to third parties.

                                      III. JURISDICTION

       13.    This Court has jurisdiction over this action: (1) pursuant to the FCRA, 15 U.S.C.

§ 168l(p); (2) pursuant to 28 U.S.C. §1331; and (3) because the transactions and occurrences giving

rise to this action occurred in Floyd County, Kentucky, as a result of the Defendants' doing

business in Floyd County, Kentucky.

                                IV. FACTUAL BACKGROUND


                                                  3
Case: 7:21-cv-00019-REW-EBA Doc #: 1 Filed: 03/17/21 Page: 4 of 10 - Page ID#: 4




       14.    In or around September 2020, Plaintiff accessed his Equifax, Experian and Trans

Union credit reports and discovered all three reporting an alleged Community Trust Bank

("Community") auto-loan account with multiple inaccuracies. Trans Union and Equifax were

reporting the account with a $339.00 monthly payment, with Trans Union also reporting a six-

month term. Experian was reporting the account with a six-month term and listed the vehicle as

being repossessed five separate times.

        15.   Immediately upon discovery of the false trade lines, Plaintiff disputed the alleged

accounts to Equifax, Experian, and Trans Union in writing. Upon information and belief, Equifax,

Experian, and Trans Union, pursuant to the requirements stated in 15 U.S.C. §1681i(a)(2)(A),

notified Community of the disputes at or within five (5) days ofEquifax's, Experian's, and Trans

Union's receiving notice of the disputes from Plaintiff.

        16.   In October 2020, Plaintiff again accessed his Equifax, Experian, and Trans Union

credit reports, and the Community tradeline was reporting with the same inaccuracies. Despite

Plaintiffs lawful request for removal or amendment of the disputed items, pursuant to the FCRA,

Equifax, Experian, and Trans Union failed to investigate Plaintiffs disputes and failed to remove

the disputed items from Plaintiffs credit report or to amend Plaintiffs credit reports.

        17.   Equifax's, Experian's, and Trans Union's failure to investigate Plaintiffs disputes

and their failure to maintain the accuracy of Plaintiffs credit history has damaged Plaintiff in that

Plaintiff has been denied credit and/or has been forced to pay a high rate of interest for credit due

to Equifax's, Experian's, and Trans Union's failure to properly investigate Plaintiffs disputes.

       18.     The Defendants' actions have damaged Plaintiff in that Plaintiff has been denied

credit and/or has been forced to pay a high rate of interest for credit due to the Defendants' failure

to investigate Plaintiffs disputes and Defendants' false reporting of Plaintiffs Community




                                                  4
Case: 7:21-cv-00019-REW-EBA Doc #: 1 Filed: 03/17/21 Page: 5 of 10 - Page ID#: 5




account.        In addition, Defendants' violations of the FCRA have caused Plaintiff to suffer

embarrassment, humiliation, and emotional distress.

                                              V. CLAIMS

                       Negligent Violation of the Fair Credit Reporting Act - Equifax

          24.      Plaintiff hereby adopts and incorporates the allegations contained in the above-

pleaded paragraphs as if fully set forth herein.

          25.      Equifax's failure to investigate Plaintiffs disputes and its failure to delete and/or

amend its reporting of the subject tradelines, despite knowledge of the falsity of the disputed items,

are violations ofEquifax's duty to ensure maximum possible accuracy of consumer reports under

15 U.S.C. §1681e(b) and Equifax's duties regarding investigation of disputed items under 15 ·

u.s.c. §1681i.
          26.      Equifax's failure to evaluate or consider any of Plaintiffs information, claims or

evidence, and its failure to make any and/or sufficient attempts to delete and/or amend its reporting

of the disputed items within a reasonable time following Equifax' s receipt of Plaintiffs disputes

are violations of Equifax's duties regarding investigation of disputed items under 15 U.S.C.

§1681i.

          27.      Equifax's violations of the FCRA amount to negligent non-compliance with the

FCRA, as stated in 15 U.S.C. § 16810, for which Equifax is liable to Plaintiff for Plaintiffs actual

damages, statutory damages, and Plaintiffs attorney's fees.

                    Negligent Violation of the Fair Credit Reporting Act- Trans Union

          28.      Plaintiff hereby adopts and incorporates the allegations contained in the above-

pleaded paragraphs as if fully set forth herein.

          29.      Trans Union's failure to investigate Plaintiffs disputes and its failure to delete

and/or amend its reporting of the subject tradelines, despite knowledge of the falsity of the disputed


                                                     5
Case: 7:21-cv-00019-REW-EBA Doc #: 1 Filed: 03/17/21 Page: 6 of 10 - Page ID#: 6




items, are violations of Trans Union's duty to ensure maximum possible accuracy of consumer

reports under 15 U.S.C. §1681e(b) and Trans Union's duties regarding investigation of disputed

items under 15 U.S.C. §168li.

        30.      Trans Union's failure to evaluate or consider any of Plaintiffs information, claims

or evidence, and its failure to make any and/or sufficient attempts to delete and/or amend its

reporting of the disputed items within a reasonable time following Trans Union's receipt of

Plaintiffs disputes are violations of Trans Union's duties regarding investigation of disputed items

under 15 U.S.C. §1681i.

        31.      Trans Union's violations of the FCRA amount to negligent non-compliance with

the FCRA, as stated in 15 U.S.C. §16810, for which Trans Union is liable to Plaintiff for Plaintiffs

actual damages, statutory damages, and Plaintiffs attorney's fees.

                    Negligent Violation of the Fair Credit Reporting Act-Experian

        32.      Plaintiff hereby adopts and incorporates the allegations contained in the above-

pleaded paragraphs, as if fully set forth herein.

        33.      Experian's failure to investigate Plaintiffs disputes and its failure to delete and/or

amend its reporting of the subject tradelines, despite knowledge of the falsity of the disputed items,

are violations of Experian's duty to ensure maximum possible accuracy of consumer reports under

15 U.S.C. §168le(b) and Experian's duties regarding investigation of disputed items under 15

U.S.C. §1681i.

       34.       Experian's failure to evaluate or consider any of Plaintiffs information, claims or

evidence, and its failure to make any and/or sufficient attempts to delete and/or amend its reporting

of the disputed items within a reasonable time following Experian' s receipt of Plaintiffs disputes

are violations of Experian's duties regarding investigation of disputed items under 15 U.S.C.




                                                    6
Case: 7:21-cv-00019-REW-EBA Doc #: 1 Filed: 03/17/21 Page: 7 of 10 - Page ID#: 7




§1681i.

          35.   Experian's violations of the FCRA amount to negligent non-compliance with the

FCRA, as stated in 15 U.S.C. §16810, for which Experian is liable to Plaintiff for Plaintiffs actual

damages, statutory damages, and Plaintiffs attorney's fees.

                     Willful Violation of the Fair Credit Reporting Act - Equifax

          36.   Plaintiff hereby adopts and incorporates the allegations contained in the above-

pleaded paragraphs as if fully set forth herein.

          37.   Equifax's failure to investigate Plaintiffs disputes and its failure to delete and/or

amend its reporting of the subject tradelines, despite Equifax's knowledge of the falsity of the

disputed items, are willful violations of Equifax's duty to ensure maximum possible accuracy of

consumer reports as stated in 15 U.S.C. §1681e(b) and Equifax's duties regarding investigation of

disputed items under 15 U.S.C. §1681i.

          38.   Equifax's failure to investigate Plaintiffs disputes, its failure to evaluate or

consider any of Plaintiffs information, claims or evidence, and its failure to make any and/or

sufficient attempts to delete and/or amend its reporting of the disputed items within a reasonable

time following Equifax's receipt of Plaintiffs disputes are willful violations of Equifax's duties

regarding investigation of disputed items as stated in 15 U.S. C. §1681 i.

          39.   Equifax's violations of the FCRA amount to willful non-compliance with the

FCRA, as stated in 15 U.S.C. §1681n, for which Equifax is liable to Plaintiff for Plaintiffs actual

damages, statutory damages, punitive damages, and Plaintiffs attorneys' fees.

                  Willful Violation of the Fair Credit Reporting Act - Trans Union

       40.      Plaintiff hereby adopts and incorporates the allegations contained in the above-

pleaded paragraphs, as if fully set forth herein.




                                                    7
Case: 7:21-cv-00019-REW-EBA Doc #: 1 Filed: 03/17/21 Page: 8 of 10 - Page ID#: 8




        41.    Trans Union's failure to investigate Plaintiffs disputes and its failure to delete

and/or amend its reporting of the subject tradelines, despite Trans Union's knowledge of the falsity

of the disputed items, are willful violations of Trans Union's duty to ensure maximum possible

accuracy of consumer reports as stated in 15 U.S.C. §168le(b) and Trans Union's duties regarding

investigation of disputed items under 15 U.S.C. §1681 i.

        42.    Trans Union's failure to investigate Plaintiffs disputes, its failure to evaluate or

consider any of Plaintiffs information, claims or evidence, and its failure to make any and/or

sufficient attempts to delete and/or amend its reporting of the disputed items within a reasonable

time following Trans Union's receipt of Plaintiffs disputes are willful violations of Trans Union's

duties regarding investigation of disputed items as stated in 15 U.S.C. §168li.

        43.    Trans Union's violations of the FCRA amount to willful non-compliance with the

FCRA, as stated in 15 U.S.C. §1681n, for which Trans Union is liable to Plaintiff for Plaintiffs

actual damages, statutory damages, punitive damages, and Plaintiffs attorneys' fees.

                    Willful Violation of the Fair Credit Reporting Act - Experian

       44.     Plaintiff hereby adopts and incorporates the allegations contained in the above-

pleaded paragraphs as if fully set forth herein.

       48.     Experian's failure to investigate Plaintiffs disputes and its failure to delete and/or

amend its reporting of the subject tradelines, despite Experian's knowledge of the falsity of the

disputed items, are willful violations ofExperian's duty to ensure maximum possible accuracy of

consumer reports as stated in 15 U.S.C. §1681e(b) and Experian's duties regarding investigation

of disputed items under 15 U.S.C. §1681i.

       49.     Experian's failure to investigate Plaintiffs disputes, its failure to evaluate or

consider any of Plaintiffs information, claims or evidence, and its failure to make any and/or




                                                   8
Case: 7:21-cv-00019-REW-EBA Doc #: 1 Filed: 03/17/21 Page: 9 of 10 - Page ID#: 9




sufficient attempts to delete and/or amend its reporting of the disputed items within a reasonable

time following Experian's receipt of Plaintiffs disputes are willful violations of Experian's duties

regarding investigation of disputed items as stated in 15 U.S.C. §168li.

       50.     Experian's violations of the FCRA amount to willful non-compliance with the

FCRA, as stated in 15 U.S.C. § 1681n, for which Experian is liable to Plaintiff for Plaintiffs actual

damages, statutory damages, punitive damages, and Plaintiffs attorneys' fees.

       WHEREFORE, Plaintiff, Michael Ash, respectfully demands the following:

       1.      Trial by jury on all issues so triable;

       2.      Judgment against the Defendants for statutory, compensatory, consequential, and

punitive damages;

       3.      For attorneys' fees and costs; and,

       4.      Any and all other relief to which Plaintiff may appear to be entitled.




                                               Respectfully submitted,


                                               ls/Emily H Funk
                                               Emily H. Funk
                                               David W. Hemminger
                                               HEMMINGER LAW OFFICE, P.S.C.
                                               331 Townepark Circle, Suite 100-C
                                               Louisville, KY 40202
                                               Phone, (502) 443-1060
                                               Facsimile, (502) 589-3004
                                               EmilyFunk.hlolaw@gmail.com
                                               Counsel for Plaintiff




                                                  9
Case: 7:21-cv-00019-REW-EBA Doc #: 1 Filed: 03/17/21 Page: 10 of 10 - Page ID#: 10




                                          VERIFICATION

            I, Michael Ash, hereby state that I have read the foregoing Verified Complaint and the

  statements contained therein are true and accurate to the best of my knowledge, information and

  belief.

                                                                    .........__,~......__,,;;;-"
                                               Michael Ash




  COMMONWEAL1H OF KENTUCKY                     )
                                               ) ss
  COUNTY OF FLOYD                              )


            Subscnbed, sworn to and acknowledged before me by Michael Ash on this ~day of

  _...:..fY\_M__;;c_h____, 2021.

                                               Notary Publi

                                              Commission expires:   0 \ . . \ 3 - @0Dl3
